PER CURIAM:
The claimant maintained a contract with the respondent to provide window cleaning services at the State Capitol Complex in Charleston, West Virginia. There is no dispute that services were rendered, however a dispute did arise on the amount still due on warrants endorsed by the respondent. The Court has determined, based on the evidence presented, that $2,332.00 is owed to the claimant by the respondent. The *386Court, therefore, makes an award to the claimant in that amount.
Award of $2,332.00.